DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison (US 2003/0201315 A1) in view of Eisen (US 2016/0122069 A1).
Regarding claim 1, Jamison teaches a paperboard container comprising: a receptacle enclosing in an assembled state a three-dimensional space in which a food product may be disposed (Fig. 3) and having an opening through which the food product enters the space; and a paperboard closure disposed across the opening (Fig. 8), the closure comprising first 24a and second 24c surfaces, one of the first and second surfaces having a region adjacent a distal most edge thereof (overlapped by 26c) with an adhesive 26c attaches in the region and a barrier having a release coating disposed over the adhesive (0036), another of the first and second surfaces 24c having a region with a tamper-evident region of weakness that may be irreversibly split to open the closure disposed along a border of the region 28c, the regions of the first and 
Regarding the container being paperboard, Jamison teaches the container can be formed of any desired material, and lists various analogous paper-based options (0035).  It would have been obvious to one having ordinary skill in the art to form the container using paperboard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding the location of the adhesive, Jamison teaches using an adhesive with release coating on the underside of the second surface to engage with the top of the first surface; instead of the claimed placement of being on the first surface to engage with the second surface.  Eisen teaches an analogous container using a closure that seals using adhesive strips and opens using tear strips and teaches both methods; putting an adhesive strip 25b on the same panel 11 as the tear strip to engage with the opposing top panel (Fig. 6) and putting the adhesive strip 27b on the panel that engages the panel 140 having the tear strip (Fig. 12).  It would have been obvious to one of ordinary skill in the art to modify the structure of Jamison by swapping the location of the adhesive and release coating to the other closure flap as taught by Eisen as it constitutes a simple substation to a known alternative arrangement to provide a predictable result.
Regarding claims 2-3, Jamison teaches the region of weakness comprises at least one set of perforations and the region of weakness comprises a tear strip including at least two sets of perforations and a reinforcement strip disposed therebetween (0037).
Regarding claim 9, Jamison teaches the paperboard container comprises a rectangularly-shaped box.
Regarding claim 10, Jamison teaches the paperboard container has a closure that lies flat when secured (Fig. 8).
Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 4,750,612) in view of Eisen (US 2016/0122069 A1).
Regarding claim 1, Schuster teaches a paperboard container (col 4 lines 38-43) comprising: a paperboard receptacle enclosing in an assembled state a three-dimensional space (Fig. 2C) in which a food product C may be disposed and having an opening through which the food product enters the space (the top; Fig. 5); and a paperboard closure disposed across the opening (Fig. 2E), the closure comprising first 34 and second 32 surfaces, one of the first 34 and second surfaces having a region (between line 42 and the end of the flap; Fig. 1) adjacent a distalmost edge thereof with an adhesive disposed in the region (col 3 lines 30-41), another of the first and second surfaces having a region with a tamper-evident region of weakness 40 that may be irreversibly split to open the closure disposed along a border of the region (col 3 lines 55-59), the regions of the first and second surfaces overlapping to secure the closure (Fig. 3).  Schuster does not teach a barrier having a release coating disposed over the region of adhesive.  Eisen teaches an analogous container and teaches is known to provide an adhesive backing for 
Regarding claim 2, Schuster teaches the region of weakness comprises at least one set of perforations 40.
Regarding claim 4, Schuster teaches the paperboard receptacle comprises a rectangular floor 12 with four side walls 14 and 18, each side wall joined to the floor along a fold line 16 or 20 (Figs. 1 and 2B).
Regarding claim 5, Schuster teaches the first surface 34 is joined to one of the side walls along a fold line 38 and the second surface 32 is joined to an opposite one of the side walls along a fold line 36 (Figs. 2C-2E).
Regarding claim 6, Schuster teaches first 14 and second 18 adjacent side walls are joined by a corner, the corner having a first corner section 30 joined to the first side wall 14 by a fold line 22, a second corner section joined to the second side wall 18 by a fold line 24, and the first and second corner sections joined along a common fold line 28 between the first and second corner sections (Fig. 1).
Regarding claim 7, Schuster teaches the first and second corner sections each have an inner surface, and the inner surfaces of the first and second corner sections face each other when the corner is assembled (Fig. 2B).
Regarding claim 9, Schuster teaches the paperboard container comprises a rectangularly-shaped box (Fig. 3).
Regarding claim 10, Schuster teaches the paperboard container has a closure that lies flat when secured (Fig. 3).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 4,750,612) in view of Eisen (US 2016/0122069 A1) as applied to claim 6 above, and further in view of Wagaman (US 2,889,102).  Schuster teaches corner sections that use a tab, but Schuster does not teach the tab is configured to be attached to an outer surface of the first and second side walls when the corner is assembled, instead teaching adhesively attaching the tab to the inside (Fig. 2C).  Wagaman teaches a corner gusset lock for paperboard containers (col 1 lines 27-31) and teaches using a gusset lock that attaches on the outside of the container using an opening in an adjacent wall (Fig. 2).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Schuster to use the corner gusset lock of Wagaman with the motivation of allowing a user to easily assemble the container before loading as taught by Wagaman (col 1 lines 15-43), as it constitutes a simple substitution to a known alternative that provides a predictable result. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Webinger (US 4,340,169) Cherat (WO 2020/109884 A1) and teach other analogous containers with gusset flaps and adhesive closures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734